If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                           STATE OF MICHIGAN

                            COURT OF APPEALS


PEOPLE OF THE STATE OF MICHIGAN,                                     FOR PUBLICATION
                                                                     December 1, 2022
               Plaintiff-Appellant,

v                                                                    No. 356400
                                                                     Wayne Circuit Court
DION LAMARR VAUGHN,                                                  LC No. 19-000788-01-FH

               Defendant-Appellee.


PEOPLE OF THE STATE OF MICHIGAN,

               Plaintiff-Appellant,

v                                                                    No. 356402
                                                                     Wayne Circuit Court
BRYAN DOUGLAS VAUGHN,                                                LC No. 19-000788-02-FH

               Defendant-Appellee.


Before: RONAYNE KRAUSE, P.J., and JANSEN and MURRAY, JJ.

RONAYNE KRAUSE, P.J. (dissenting).

        I fully agree with the majority’s determination that vehicle repair shops are a “closely
regulated” industry, such that warrantless searches may be performed within the scope of MCL
257.1317(1). I further agree with the majority’s observation that the police did not engage in any
threatening or disrespectful misconduct and with the majority’s disposition of defendants’
arguments regarding reasonable business hours. However, I respectfully disagree with the
majority’s determinations that the warrantless searches permitted by MCL 257.1317(1) extended
to defendants’ locked vehicle lot and that suppression of evidence for exceeding that scope is an
inappropriate remedy. I would therefore affirm.

       Initially, I recognize that although evidence may be suppressed if it is obtained in violation
of a person’s constitutional rights, suppression is not a proper remedy for a violation of mere


                                                -1-
statutory rights. In People v Hawkins, 468 Mich 488, 500-501; 668 NW2d 602 (2003), our
Supreme Court considered whether to suppress evidence seized pursuant to a search warrant
supported by an affidavit that did not comply with the requirements of Michigan’s search warrant
act, MCL 780.651 et seq. Notably, our Supreme Court was not presented with any question of
whether the warrant was constitutionally sufficient. Id. at 493, 512. Our Supreme Court held that
“where there is no determination that a statutory violation constitutes an error of constitutional
dimensions, application of the exclusionary rule is inappropriate unless the plain language of the
statute indicates a legislative intent that the rule be applied.” Id. at 507. In People v Anstey, 476
Mich 436, 440-441; 719 NW2d 579 (2006), the defendant was arrested for OUIL/UBAL and
denied his statutory right to have an independent chemical test performed. Our Supreme Court
analyzed the statute and concluded that the statute did not contemplate exclusion of evidence as a
remedy. Id. at 442‐ 445. The Court reiterated that suppression of evidence is an appropriate
remedy where constitutional rights were violated, not where mere statutory rights were violated.
Id. at 447‐ 449. In People v Mazzie, 326 Mich App 279, 283-285; 926 NW2d 359 (2018), the
defendant was arrested after a traffic stop that was based on a LEIN search, and the defendant
argued, in part, that the LEIN information had been improperly supplied by the Secretary of State
in violation of certain confidentiality statutes. This Court held that those statutes did not apply to
the police and did not provide for exclusion of evidence as a sanction, and the police officers’
suspicion was reasonable in any event. Id. at 289-297.

        The above cases all involved a violation of a statutory right but not a violation of a
constitutional right. In contrast, no statutory right was violated in this matter. Nothing in the
motor vehicle service and repair act, MCL 257.1301 et seq., explicitly forbade the police from
entering defendants’ lot. To the contrary, the applicable statutes granted certain rights to law
enforcement as exceptions to the constitutional rights otherwise held by defendants. Critically,
although closely regulated businesses have attenuated Fourth Amendment rights, those rights are
not wholly rescinded: even where a statute superficially appears to authorize unrestricted
inspections, those inspections must nevertheless be reasonable and restricted in scope to carrying
out the purposes of the regulation at issue. Gora v City of Ferndale, 456 Mich 704, 716, 719-722;
576 NW2d 141 (1988). In other words, absent some kind of statutory grant of authority to the
police, defendants had the same constitutional rights as anyone else to be free from unreasonable
searches and seizures. If the police exceeded the scope of their authority under the statute, that
would not constitute a violation of defendants’ statutory rights, but rather would exceed the police
officers’ own rights and intrude upon defendants’ constitutional rights. Therefore, if the
warrantless entry into defendants’ lot was not authorized by the statute, it was a violation of
defendants’ Fourth Amendment rights, and suppression of evidence would be the appropriate
remedy.

        Whether the warrantless entry into the lot was permitted under the circumstances of this
case is, I acknowledge, a closer question. The statute permits “periodic unannounced inspections
of the premises, parts records, and part inventories of a facility.” MCL 257.1317(1). The motor
vehicle service and repair act does not define the words “records,” “inventory,” “parts,” or
“premises.” Nevertheless, “words and phrases used in an act should be read in context with the
entire act and assigned such meanings as to harmonize with the act as a whole.” People v Couzens,
480 Mich 240, 249; 747 NW2d 849 (2008). “Although a preamble is not to be considered authority
for construing an act, it is useful for interpreting its purpose and scope.” Malcolm v City of East
Detroit, 437 Mich 132, 143; 468 NW2d 479 (1991). Notwithstanding the ancient rule that statutes


                                                 -2-
must be strictly construed, “they are not to be construed so strictly as to defeat the obvious intention
of the legislature.” US v Wiltberger, 18 US 95 Wheat) 76, 95; 5 L Ed 37 (1820) (discussing penal
laws). I conclude that the majority’s proposed construction of MCL 257.1317(1) is improperly
expansive.

        The title of the motor vehicle service and repair act states that its purpose is:

        to regulate the practice of servicing and repairing motor vehicles; to proscribe
        unfair and deceptive practices; to provide for training and certification of
        mechanics; to provide for the registration of motor vehicle repair facilities; to
        provide for enforcement; and to prescribe penalties.

Although, as noted, that title is not part of the act itself, it is highly noteworthy that the act
enumerates a range of prohibited conduct in MCL 257.1307 through MCL 257.1307f, and that
prohibited conduct appears to be aimed at curbing dishonesty in dealing with customers. Thus,
the prohibited conduct is entirely consistent with the stated purpose of the act. This is significant
because although the majority’s all-encompassing definition of the word “premises” is consistent
with the dictionary, it is not consistent with the purpose and the scope of the act. 1 For example,
taken literally, the majority’s construction of “premises” would permit warrantless searches of a
toilet tank in an employee bathroom for hidden drugs whenever a police officer was bored and felt
like going on a fishing expedition. Any warrantless search of “premises” under MCL 257.1317(1)
must, therefore, be restricted to searches that might uncover evidence of dishonest or unfair
dealings with customers. See Gora, 456 Mich at 716, 719-722. It is a mystery to me how the
warrantless entry into the locked and gated vehicle lot, which the police admitted was solely for
the purpose of searching for stolen vehicles, could fall within that scope.

        Although the word “parts” is not defined, it would seem intuitive and obvious that, under
the circumstances, “parts” refers to discrete and disconnected components of motor vehicles, rather
than entire motor vehicles. It would also seem intuitive and obvious that the police officers could
not reasonably have expected to find any kind of records stored in the lot. I agree with the majority
that “parts inventories” must mean something different from “parts records.” Nevertheless, by the
same logic, “parts inventories” must mean something different from “parts.” Furthermore, as used
in MCL 257.1318, “reasonable business records” clearly refers to records of transactions, so I
would infer that “parts records” would also be transactional in nature. Looking to the same
dictionary relied upon by the majority, an “inventory” of parts would therefore equally-reasonably
refer to “an itemized list of current assets” or “a list of goods on hand.” Merriam-Webster’s
Collegiate Dictionary (11th ed). Looking for transactions involving parts and enumerations of parts


1
  As the majority initially recognizes, the purpose of the act is “to regulate the practice of servicing
and repairing vehicles and to proscribe deceptive practices in light of prior gross abuses within the
industry,” accurately citing Anaya v Betten Chevrolet, 330 Mich App 210, 217; 946 NW2d 560
(2019) and Auto Serv Councils of Mich v Secretary of State, 82 Mich App 574, 596; 267 NW2d
698 (1978). The majority later describes the act’s purpose as “to reduce the sale of stolen vehicles
and their parts,” which, although a highly desirable goal, is not a purpose of the act insofar as I can
discern.



                                                  -3-
would be consistent with searching for evidence of dishonest dealings with customers. Entering a
locked and gated vehicle lot for the specific purpose of looking for stolen vehicles would not be
consistent with the purposes of the act.2

        I therefore conclude that the warrantless entry into the vehicle lot, at least in the absence
of any exigency, exceeded the scope of the kind of searches permitted by MCL 257.1317(1) and
therefore intruded upon defendants’ Fourth Amendment rights to be free from unreasonable
searches and seizures. I would therefore affirm.

                                                              /s/ Amy Ronayne Krause




2
  The majority expresses concern that the police would be “forbidden” from inspecting defendants’
actual inventory unless a warrantless search were to be permitted under the circumstances.
Leaving aside the fact that nothing precluded the police from obtaining a search warrant, if
defendants’ inability to produce statutorily-required records indeed created “voids” to be “filled,”
the scope of the act is to uncover dishonest dealings with customers rather than stolen chattel. See
footnote 1. The majority’s construction would improperly expand that scope, and, in any event,
by the majority’s own reasoning, it should not encompass fishing expeditions.


                                                -4-